205 F.2d 424
UNITED STATES, Appellant,v.Edgar L. GRUBB, Appellee.
No. 11812.
United States Court of Appeals Sixth Circuit.
June 2, 1953.

Dick L. Johnson, U.S. Atty., Nashville, Tenn., for appellant.
G. Maynard Smith, Atlanta, Ga., L. B. Bolt, Jr., Knoxville, Tenn., and Albert Williams, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard, and it appearing that the order of the District Court which is here sought to be reviewed is not an appealable order, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the appeal from the order of the District Court be and is hereby dismissed.